Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 1 of 12




             EXHIBIT 1
          Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 2 of 12




Sarah L. Brew                                                             Faegre Drinker Biddle & Reath LLP
Partner                                                                   2200 Wells Fargo Center
sarah.brew@faegredrinker.com                                              90 South Seventh Street
+1 612 766 7470 direct                                                    Minneapolis, Minnesota 55402
                                                                          +1 612 766 7000 main
                                                                          +1 612 766 1600 fax




July 16, 2020

VIA EMAIL

Spencer Sheehan
Sheehan & Associates, P.C.
505 Northern Boulevard, Suite 311
Great Neck, NY 11021
spencer@spencersheehan.com

Re:       Webber v. McDonald’s Corporation, No. 7:20-cv-02058 (S.D.N.Y.)
          Demand for Dismissal of Complaint

Dear Mr. Sheehan:

As you know, I represent McDonald’s Corporation (“McDonald’s”) in the above-referenced
action. I’m writing to follow up on my June 17, 2020 letter, in which I explained that Plaintiff
Emelina Webber’s claims fail as a matter of law because, among other reasons, no reasonable
consumer ordering a “Vanilla Cone” at McDonald’s would interpret “Vanilla” as identifying
the exclusive ingredient that gives the product its vanilla flavor. Because it is now abundantly
clear that your client’s claims have neither legal nor factual support, McDonald’s demands that
you dismiss the Complaint.

After I sent the June 17 letter, it came to my attention that your firm has been sponsoring a
Facebook post about this case. 1 The post, which is shown below, includes a copyrighted image
of a McDonald’s Vanilla Cone below the following text: “Does your Vanilla Soft Serve Ice
Cream contain real vanilla? Not according to class-action lawsuits and investigations. Is your
favorite on the list?” The ad also links to a form where consumers can “Sign Up” to “Join The
Investigation And Possible Class Action Lawsuit.”




1
 A screen capture taken of the post and related comments on July 7, 2020 is attached as Exhibit
A to this letter. The URL of the post is:
https://www.facebook.com/337674000260962/posts/520450308649996/?d=n

US.128619580.02
        Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 3 of 12

Spencer Sheehan                              -2-                                 July 16, 2020




The post itself is misleading and defamatory. The post gives the impression that McDonald’s
vanilla soft serve does not contain real vanilla. As I explained in my June 17 letter, that is
incorrect. McDonald’s vanilla soft serve contains vanilla extract. Moreover, you have no
factual basis for alleging otherwise; the similar allegations made in Ms. Webber’s Complaint
are merely speculation based on inapplicable FDA regulations and the alleged practices of
other, unidentified companies.

More significant for Ms. Webber’s case, however, are the comments from consumers
responding to the post. None of the comments support Ms. Webber’s claims. To the contrary,
the vast majority of the comments directly contradict key allegations from the Complaint. For
example:

    • The Complaint alleges that “[t]he designation of a type of ice cream as ‘Vanilla’ is
      understood by consumers to identify a product where . . . vanilla is the exclusive source
      of flavor.” (Compl. ¶ 121.) But the comments show that reasonable consumers
      distinguish flavors from ingredients, and do not take names used on restaurant menus
      literally:




US.128619580.02
        Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 4 of 12

Spencer Sheehan                               -3-                                 July 16, 2020




    • The Complaint also alleges that “[t]he Product’s representations are misleading because
      it gives the impression it is flavored only from the characterizing vanilla flavor, though
      it includes flavor not derived from vanilla beans.” (Compl. ¶ 124.) The comments on
      your firm’s post, however, confirm that reasonable consumers were not misled, and
      some even know that vanilla flavor can come from other ingredients, which can be
      derived from vanilla or other sources:




    • The Complaint’s theory of injury and damages relies on the allegation that “the product
      is sold at a premium price” (Compl. ¶ 131), but the comments suggest that reasonable
      consumers view McDonald’s as a good value and an alternative to higher-priced vanilla
      flavored products:




US.128619580.02
        Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 5 of 12

Spencer Sheehan                               -4-                                   July 16, 2020




    • According to the Complaint, “[h]ad plaintiff and class members known the truth, they
      would not have bought the Products or would have paid less for it.” (Compl. ¶ 129.)
      To the contrary, the comments indicate that the allegations in the Complaint are not
      material to reasonable consumers:




These responses to your own Facebook post about this case confirm what I said in my June 17
letter: reasonable consumers do not share Ms. Webber’s interpretation of “Vanilla Cone,” no
matter what ingredient(s) provide the cone’s vanilla flavor.

In sum, you never had a sufficient factual basis to bring these claims against McDonald’s in
the first place. The Complaint is based on inapplicable FDA regulations and unconfirmed
assumptions about the source of the vanilla flavor of the product. To the extent that there was
ever any doubt about the legal inadequacy of your client’s claim, the United States District
Court for the Southern District of New York just confirmed that your discussion of “federal
standards for ice cream flavor descriptions is without consequence” in a private civil action.
Steele v. Wegmans Food Markets, Inc. 19 Civ. 9227 (S.D.N.Y. Jul. 14, 2020). If that is true
of a vanilla ice cream product produced labelled for consumer sale pursuant to FDA
regulations, it is certainly true of a soft serve product not required to comply with FDA labeling
regulations because it is sold in a restaurant setting. The Court in Steele also rejected your
claim that consumers believe that “natural vanilla flavor is wholly or largely derived from
vanilla beans.” Id.

In this case, the responses to you Facebook post also provide clear notice that reasonable
consumers – and putative class members – do not believe what is alleged in the Complaint.
The responses to the post—even though the post is false and misleading—confirm what the
Steele court determined: consumers do not believe or expect that the product “contain real
vanilla,” nor do they care – they buy the product because they like the price and the taste.

By signing and filing the Complaint “or later advocating it” you have certified under Federal
Rule of Civil Procedure 11(b) that “the factual contentions have evidentiary support or, if


US.128619580.02
        Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 6 of 12

Spencer Sheehan                              -5-                                  July 16, 2020


specifically, so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery.” Apart from the fact that your legal contentions are not
“warranted by existing law,” as Steele makes clear, the responses to your Facebook post show
you do not and will have not have evidentiary support for your mistaken allegations about
what reasonable consumers believe about this product. In fact, you have evidence that shows
the opposite.

Accordingly, we expect you to dismiss the Complaint before the deadline for McDonald’s to
file a responsive pleading. If not, McDonald’s will vigorously defend this matter, including
seeking sanctions against both your firm and your client pursuant to Rule 11 of the Federal
Rules of Civil Procedure.


Very truly yours,




Sarah L. Brew




US.128619580.02
Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 7 of 12




            EXHIBIT A
       Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 8 of 12




                 Sheehan & Associates, P.C.
                 @SheehanAndAssociates • Lawyer & Law Firm                                   0    Send Message



Home   Photos     About        Community                                                                         Q
                                                                                                   •· Like


                 Sheehan & A-«ociates, P.C.
                 May1 · 0

          Does your Vanilla Soft Serve Ice Cream contain real vanilla? Not according to class-action lawsuits
          and investigations. Is your favorite on the list?




          Join The lnvestiqation And Possible Class Action Lawsuit                                  Sign Up


          ~0       79                                                                70 Comments 16 Shares

                        r/:J Like                    0   Comment                        ~ Share

                                                                                                 All Comments



          ••     Write a comment...

                 Rebecca A Ceniceros
                 They are doing this with coffee creamer too ugh I didn't really t hink something that
Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 9 of 12
      isn't 100 percent natural had real vanilla t hat stuff is way expensive.
      Like • Reply • lw
                                                                                             0 1
      Steve O'Dell
      How or why is this even a thing right now (or ever for that matter)? Especially right
      now while people, business owners, businesses and the economy are struggling to
      maintain. Sad state of America...
      Like · Reply · 9w

      Susie Mango
      W tf I was just thinking I want some ice cream then I see this! They're reading our
      minds :.;,
      Like - Reply - lw

      Paula Laird
      I'm sorry WHYYYY do we care?! If that the case our whole lives have been a LIE! Let's
      start with anything grape flavored,. Has anyone noticed it taste NOTHING Like a
      grape? And who collectively got together and said "this flavor will be grape!·
      Like , Reply , lw
                                                                                             o,
      Ale Bee
      there's no "gold" in goldfish either   ~   jk t hought i'd try one
      Like · Reply · 9w
                                                                  0 . ,2

 G    Cofya Brizuela
      The real question we should be asking is, does anyone ever even actually get o ne?
      Loi
      Like • Reply • 9w

      '+ 4 Replies

      Julia Rose Yncera
      rm contused... did y'all really thmk there was tresh ground vanilla beans ,n your
      mcD's soft serve? ~
      l.tlce • Reply • 9w
                                                                                         Oii! 16




 •
      '+ 3 Replies

      Alisson Smith
      Because real ice cream isnt cheap.
      But McDonald's l'ce cream still tastes good lol
      Like · Reply · 9w
                                                     0 1
      Becky Dillon
      It's vanilla FLAVO RED! No where do they claim to be real vanilla. Come on people.
      There are more important things to worry about!!!!
      Like - Reply - 9w

      '+   2 Replies

 6    Shannon Fisher
      It's Mc Donald's.... does anyone actually think it's made with · real" vanilla???? Q   Q
      Q
      Like • Reply • 9w


 ~    Farrin Bailey
      They machine stay broke anyway so who cares 4~
                                                          iliiJI) 7
      Like · Reply · 9w
 Ii   Greg Stokes
      Ambulances too fast for you to chase Sheehan & Associates, P.C.?
      And why do you have ten different pages?
      Like · Reply · 3d

      Jade Sriracha
      this is what matters rn Natalie Jayne we need to be involved and informed o f this
      movement
      Like• Reply • lw


 11   Cruz Perez
      Don't F*CK with my ice cream!!!!
      Like · Reply · 9w
                                  0~6
      Vincent Kou
      Anyone else hear t heir root beer ain't got any beer in it either??
      Like - Reply - 9w
                                                                           0~3
      Hope Marie
      There's no ginger in ginger ale either.
      l.tlce - Reply - 9w               O iiJ s

      Emmanuelle M artin
      Brandon Teny
      Uke - Reply -lw       O1
      ~,.a, u   Ronbmin
Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 10 of 12
          ....... .... a,,..J........

          Jason Mussman la) 1
          Like - Reply - lw

  ,. .\   Arnold Arias
          There's no "coke" in Coca Cola either. 0 0
          Like - Reply - 9w
                                                    O i. - 6
          '+ 1 Reply

          Griz Sandoval
          How do I t urn this off, first the cereal, then the lemon pops and now this. Go find real
          cases to press charges against!
          Like · Reply · 4d

          Yeriboo Rodriguez
          Brave Carson




  •
          Like • Reply • lw

          Jose Luis Palacios
          It has beaver butt extract
          Like • Reply • 9w


  ~       Chef Joshua Thomas
          Oil
          Like · Reply · 9w

          Ve riboo Rodriguez
          CFoe l zmms




  •
          Like • Reply • lw

          Alison Colcord
          Kayla Crosswhite Nyberg this is a real ad I got lmao
                                                                Q 1
          Like · Reply · 9w
          '+   1 Reply

          Monica Castillo Fetzer
          Go Away!!! !!
          Like • Reply • 9w

      •   Lusu Renae M aloa- Taulealo
          Loi Brie Hutto n
          Like · Reply · 3d

          '+ 1 Reply

          M issy Kerpakinstein
          They won't find anyone who had t he ice cream to compensate because the ice cream
          machine was broken
          Like - Reply · lw

          Tita Zamora
          They did change t he consistency. I don't know if any of you realized
          Like - Reply · lw

          Know ie castillo Rfos
          No Duh! they use vanillin, artificial vanilla.
          Like - Reply • 6d

          George M ot a
          Would explain why their machines are supposedly never woking
          Like · Reply · lw
                                                                       O~ z
          '+ 1 Reply

  zfrb    Lorachristine Daniel Ramsey
          That's o kay - it still t astes amazing
          Like · Reply · lw

          Deborah Assata OVerton
          I wish in t he heck, you wouldn't of showed that darn Ice Cream come, now I'm




          Like , Reply , lw

          Oominav Miller
Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 11 of 12
          This is embarrassing. I am embarrassed t here's even a website lawsuit for this. You
          should feel ashamed.
          Like · Reply · lw

          Alana Miller
          Okay. If you go to McDonalds thinking any of their food is real...l can't even.   Q
          like • Reply • lw


      I   Charice Kang
          Literally was a whole documentary about it




  •
          like • Reply • 2w

          Si Guy
          Wtf I'm pissed. No vanilla in my soft serve? That's preposterous!!!
          Definit ely was mislead and am upset!!
          ulce • Reply • 2w

          Sarah Gibson
          Does this mean my French fries aren't French?! v
          Like - Reply - lw

          Trina Medeiros
          do you eat it & enjoy rt:.;, t han who cares
          Like · Reply · lw

          Rebecca Spanich
          I do not even think it's a milk prod uct




  •
          Like · Reply · lw

          Carrie Baker
          Anyone want to pay the price for real vanilla?
          Like - Reply - 9w                              0 3
          Princess Mcgee
          Not hing to see here




  •
          like • Reply • lw

          Carlos Smith
          Is unflavored a flavor?
          Like • Reply • lw

          Jeremiah Robertson
          Vanilanin or artificial vanilla is a flavonoid derived from wood wood pulp and is
          extracted either chemically or through fermentation. The end product is nearly
          indistinguishable from vanilla extracted from the bean
          Here is a research paper discussing the process.
          http://www.cell.com/molecular-planVpdf/S1674-2052(14)00009-4.pdf
          Fun fact t urns o ut the flavonoid in itself is anti microbial.
          Like • Reply , 2w

  •       Kirsten casillas




                               WHO

                                     }



          Like · Reply · 3d
                               CARES
Case 7:20-cv-02058-KMK Document 22-1 Filed 10/27/20 Page 12 of 12
  ~     Dorothy Aho




        Like • Reply • 2w

         Andrez Escamilla
        W ho cares
        Like • Reply • 6d

  Write a comment...


 OTHER POSTS
